Citation Nr: 1635643	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  07-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 2002, for the grant of service connection of blepharitis. 

2.  Entitlement to an effective date earlier than March 1, 2002, for the grant of service connection of orchalgia.

3.  Entitlement to an increased rating for hepatitis C, rated noncompensable prior to January 3, 2011, and as 10 percent disabling thereafter. 

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) in the cervical spine. 

5.  Entitlement to a rating in excess of 20 percent for Reiter's syndrome. 

6.  Entitlement to an initial compensable rating for orchalgia. 

7.  Entitlement to an initial compensable rating for blepharitis. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

9.  Entitlement to service connection for bilateral knee arthritis, to include as secondary to a service-connected disability. 

10.  Entitlement to service connection for heart arrhythmia, to include as secondary to a service-connected disability. 

11.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a service-connected disability. 

12.  Entitlement to service connection for carpal tunnel syndrome (CTS) in the left wrist, to include as secondary to a service-connected disability. 

13.  Entitlement to service connection for a left groin strain and tear, to include as secondary to a service-connected disability. 

14.  Entitlement to service connection for maxillary adenocarcinoma to include as secondary to a service-connected disability. 

15.  Entitlement to service connection for a lumbar spine disorder to include as secondary to a service-connected disability. 

16.  Entitlement to service connection for impotence, to include as secondary to a service-connected disability. 

17.  Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to a service-connected disability.

18.  Entitlement to service connection for temporal mandibular joint (TMJ) syndrome.

ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army as a medical specialist from April 1972 to April 1979.

This matter is on appeal from rating decisions in November 2004, April 2010, November 2015 and December 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

In February 2012, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  As the sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran submitted a statement to the VA in March 2016, initially addressed to his congressional representative, indicating that he wanted the Board to adjudicate his claims and not return his claims to the RO for review of evidence submitted without a waiver of RO consideration.  He also submitted a medical report with opinion from Thomas W. Irving, M.D., dated in February 2016, along with the statement.  The Veteran explained that he was referred to Dr. Irving through the "Choice Program" because he could not be seen at a VA clinic in a timely fashion.  Moreover, he has submitted multiple lengthy written statements, medical literature, and a statement from his former wife, a nurse, since the issuance of the last supplemental statement of the case on this matter.  The Board reasonably infers, based not only on his letter to his congressional representative but also based on the sentiments expressed in his written argument submitted to VA in July 2016, that it is the Veteran's intention to proceed with appellate review of his claims at this point.  The Board will thus decide the claims that can be decided on the current record.  

The issues of TDIU and service connection for heart arrhythmia, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for orchalgia arose from a March 1, 2002, claim, more than one year after his separation from service, and in an April 2010 rating decision, service connection was granted with a noncompensable rating effective June 10, 2008; a February 2016 rating decision assigned an effective date for service connection of March 1, 2002.

2.  Prior to the March 1, 2002, claim, there were no pending requests for service connection for orchalgia that remained unadjudicated.

3.  The Veteran's original claim for entitlement to service connection for blepharitis arose from a March 1, 2002, claim, more than one year after his separation from service, and in an April 2010 rating decision service connection was granted with a noncompensable rating effective June 10, 2008; a February 2016 rating decision assigned an effective date for service connection of March 1, 2002.

4.  Prior to the March 1, 2002, claim, there were no pending requests for service connection for blepharitis that remained unadjudicated.

5.  The Veteran's service-connected hepatitis C was asymptomatic prior to January 3, 2011.

6.  From January 3, 2011 forward, the Veteran's service-connected hepatitis C has been productive of daily fatigue and malaise, but there is no evidence of anorexia, weight loss, treatment with medication, dietary restrictions, hepatomegaly, debilitating symptoms; or incapacitating episodes as defined by regulation (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician).

7.  Throughout the pendency of this claim, the Veteran's DDD of the cervical spine has been manifested by painful motion, flexion between 25 and 50 degrees, and a combined range of motion between 170 and 290 degrees. Ankylosis has not been shown, and there have been no incapacitating episodes as defined by regulation.

8.  Throughout the pendency of this claim, Reiter's syndrome has been manifested by not more than one or two exacerbations a year in a well-established diagnosis; there has been no symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.

9.  Service-connected blepharitis is not manifested by visual impairment or disfigurement; and the manifestations of blepharitis are mostly controlled by daily use of medication.

10.  Service-connected orchalgia is not manifested by chronic symptoms resulting in long-term drug therapy, 1-2 hospitalizations per year, or intermittent intensive management for urinary tract infection (UTI); nor is renal dysfunction or tubular infection demonstrated.

11.  The evidence is at least in equipoise as to whether the Veteran's bilateral knee arthritis is proximately due to or the result of the service-connected Reiter's syndrome.

12.  The evidence is at least in equipoise as to whether the Veteran's bilateral foot disorder of plantar fasciitis is proximately due to or the result of the service-connected Reiter's syndrome.
13.  The evidence is at least in equipoise as to whether the Veteran's CTS in the left wrist is proximately due to or the result of the service-connected Reiter's syndrome.

14.  The evidence is at least in equipoise as to whether the Veteran's left groin strain and tear is proximately due to or the result of the service-connected Reiter's syndrome or orchalgia.

15.  The evidence is at least in equipoise as to whether the Veteran's maxillary adenocarcinoma is proximately due to or the result of the service-connected Reiter's syndrome.

16.  The evidence is at least in equipoise as to whether the Veteran's lumbar spine disorder, lumbar degenerative disc disease (DDD), is proximately due to or the result of the service-connected Reiter's syndrome.

17.  The evidence is at least in equipoise as to whether the Veteran's impotence is proximately due to or the result of the service-connected Reiter's syndrome or orchalgia.

18.  The evidence is at least in equipoise as to whether the Veteran's RLS is proximately due to or the result of the service-connected Reiter's syndrome.

19.  The evidence is at least in equipoise as to whether the Veteran's TMJ is proximately due to or the result of the service-connected Reiter's syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 1, 2002, for the award of service connection for orchalgia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2015).

2.  The criteria for an effective date prior to March 1, 2002, for the award of service connection for blepharitis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2015).

3.  The criteria for a compensable disability rating prior to January 3, 2011, and a rating greater than 10 percent as of January 3, 2011, for service-connected hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. 
§§ § 3.321, 4.1, 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2015).

4.  The criteria for a rating in excess of 20 percent for cervical DDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  The criteria for a rating in excess of 20 percent for Reiter's syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7599-5002 (2015).

6.  The criteria for an initial compensable evaluation higher for blepharitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.84a Diagnostic Code 6000 (2008).

7.  The criteria for a compensable rating for service-connected orchalgia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2015)

8.  Bilateral knee disability of arthritis is secondary to the service-connected Reiter's syndrome, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

9.  Bilateral foot disorder of plantar fasciitis is secondary to the service-connected Reiter's syndrome, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

10.  Left wrist CTS is secondary to the service-connected Reiter's syndrome, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

11.  Left groin strain and tear is secondary to the service-connected Reiter's syndrome and/or orchalgia, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

12.  Maxillary adenocarcinoma is secondary to the service-connected Reiter's syndrome, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

13.  The lumbar spine disorder, lumbar DDD, is secondary to the service-connected Reiter's syndrome, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

14.  Impotence is secondary to the service-connected Reiter's syndrome and/or orchalgia, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

15.  RLS is secondary to the service-connected Reiter's syndrome, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

16.  TMJ is secondary to the service-connected Reiter's syndrome, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Ratings and Earlier Effective Date Claims

1.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran's appeal of the increased rating and earlier effective date claims arises from his disagreement with the initial effective date and evaluation following the grant of service connection for his disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  The Veteran has submitted non-VA records.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in October 2015 pursuant to the Board's 2012 remand.  The examination was adequate as to the claims for increased ratings because the examiner reviewed the claims file in conjunction with the examination, conducted a medical examination and provided sufficient information to allow the Board to render an informed determination.  Examination with regard to the earlier effective date claims is not warranted.  

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for an increased ratings on appeal.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

2.  Earlier Effective Date Claims

The Veteran seeks earlier effective dates for the grant of service connection for blepharitis and orchalgia.  Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary, and available online or at the local Regional Office.  However, the facts of this case predate that amendment.  Prior to March 2015, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim was any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the Veteran appealed from the assigned effective date for the grant of service connection for orchalgia and blepharitis.  The Veteran initially filed for service connection on March 1, 2002, which was approximately 23 years after his separation from service.  As such, the date of the Veteran's separation from service cannot be used as an effective date.  38 C.F.R. § 3.400(b)(2).  Therefore, the appropriate effective date is either the date of the receipt of the claim or the date that entitlement to service connection arose, whichever is later in time.  38 C.F.R. 
§ 3.400(b)(2). 

The Veteran filed his claim for service connection for these two disabilities on March 1, 2002, and service connection was granted in an April 2010 rating decision.  The RO initially assigned an effective date of June 10, 2008, but during the course of the appeal, the date of the initial claim and thus the effective date were recognized as March 1, 2002.  See February 2016 rating decision.  While the Board notes that disabilities may have manifested prior to the Veteran's claim, the applicable law and regulations provide that it is the later of the date of receipt of the claim or the date entitlement arose which is controlling.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  As the date of the Veteran's claim is the later of the two dates, the currently assigned date of March 1, 2002 is the appropriate effective date for the grant of service connection.  

The Board notes that the Veteran filed what he termed a "notice of disagreement"  on June 18, 1999, listing multiple conditions, to include chronic epididymitis and blepharitis, as secondary to service-connected Reiter's syndrome.  The rating decision with which he appeared to be was disagreeing denied increased ratings for cervical spine disability and Reiter's syndrome.  He was informed by the RO in a July 15, 1999, letter that if he wished to file claims for these two disabilities secondary to Reiter's, he must furnish medical evidence showing they exist as well as evidence showing they are related to service-connected Reiter's syndrome.  He was informed that, until this evidence was received, no further action could be taken.  The next relevant document received was the claim for these two disabilities that the Veteran filed March 1, 2002.

The Board finds that the June 18, 1999, document is not a claim for service connection, and the letter to the Veteran in July 1999 clearly explained what he needed to do in order to make a claim for orchalgia or blepharitis.  Again, it finds that there was no claim for service connection for orchalgia or blepharitis prior to March 1, 2002.  

The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  As the Veteran's March 1, 2002, date of claim is later in time than the initial manifestations of his orchalgia and blepharitis, the Board finds that an effective date earlier than March 1, 2002, is not warranted in this case.

3.  Increased Rating Claims

The Veteran seeks higher evaluations for his service-connected disabilities of hepatitis C, degenerative disc disease (DDD) of the cervical spine, Reiter's syndrome, orchalgia, and blepharitis.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2015).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

Generally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A.  Hepatitis C

The Veteran's hepatitis C is rated under Diagnostic Code 7345.  The claim stems from an appeal of a November 2004 rating decision wherein a compensable rating was denied.  A 10 percent rating was assigned in a March 2011 rating decision, effective from January 3, 2011.  38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7345 (2015).  This Code is used for rating a chronic liver disease without cirrhosis, including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but specifically excluding bile duct disorders and hepatitis C.  To the extent that the RO has nonetheless rated the Veteran's hepatitis C under DC 7345, the Board will consider those criteria.  The Board will also consider whether a compensable rating may alternatively be warranted under DC 7354, which is intended to rate serologic evidence of a hepatitis C infection, and the signs and symptoms due to such an infection.  Id.

The rating criteria for both DC 7345 and DC 7354 are the same; chronic liver disease that is nonsymptomatic is rated as noncompensably disabling.  Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period is rated 10 percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, is rated 60 percent disabling.  Id.

Chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  Id. 

Note (1) to both DCs 7345 and 7354 provided that sequelae such as cirrhosis or malignancy of the liver are to be rated under an appropriate Code, but not to use the same signs and symptoms as the basis for rating under DC 7345 or 7354 respectively, and under a DC for sequelae.  38 C.F.R. § 4.114.  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7345 or 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. 
After reviewing the entire claims file, the Board finds that manifestations of hepatitis C have not met or approximated the criteria for a compensable rating prior to January 3, 2011, nor have the criteria for a rating in excess of 10 percent been met or approximated as of that date.  

The Veteran was afforded a VA examination in September 2004, in which the examiner found the Veteran had been diagnosed with hepatitis B in service and then hepatitis C in 1999.  He had not been treated.  The diagnosis was hepatitis C, more likely than not related to service-connected hepatitis.  Lab results showed positive hepatitis C antibody with core antibody nonreactive.  At the examination, his weight was 164 pounds and skin was normal color and texture.  Hemic and lymphatic revealed no adenopathy, tenderness, suppuration or edema.  VA treatment records showed normal ultrasound of the liver.  

The Veteran was afforded a VA examination for hepatitis C again in January 2011.  He reported fatigue and malaise on a daily basis and feeling more run down than usual.  He reported no weight loss or hepatomegaly.  Physical examination showed he was in no acute distress.  He was alert and oriented to person, place and thing.  His abdomen was rounded but not distended, his spleen was not palpable and no masses were noted.  There was tenderness noted of the liver.  Ultrasound of the liver was normal.  The examiner continued the diagnosis of hepatitis C with residuals and mild limitations.  Contemporaneous outpatient treatment records did not show any current treatment.  

As to the period prior to January 3, 2011, the criteria for a compensable rating are not met or approximated.  The September 2004 examination and relevant treatment records show no symptoms or treatment.  The non-compensable rating assigned contemplates the diagnosis and the disability being asymptomatic.  Thus, the non-compensable rating for the Veteran's hepatitis C prior to January 2011 is appropriate.

As of January 3, 2011, the examination confirms symptoms of daily fatigue and malaise.  This is sufficient evidence that more nearly approximates the 10 percent rating assigned. However, there is still no evidence of incapacitating episodes requiring treatment by a physician, dietary restrictions, or continuous medication.  In fact, the examination and treatment record confirm no medication or other treatment for the disability.  To the extent that the Veteran alleges such, his assertions are not consistent with the established medical record and are outweighed by the treatment and examination record.  Therefore, the 10 percent, and no higher is warranted as of January 3, 2011.

The Veteran was afforded a VA examination for hepatitis C again in October 2015.  It was noted that the Veteran was not on medication for hepatitis C and that he had no incapacitating episodes due to the liver condition in the past 12 months.  There were no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis, no history of liver transplant and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to hepatitis C.  A December 2014 CT scan showed stable small hepatic cysts.  Laboratory results showed normal liver profile.  The examiner noted no functional limitations.  

This examination confirms what was found on the January 2011 examination, and continues to show generally mild symptoms, as opposed to anorexia, dietary restriction or continuous medication, or; incapacitating episodes, as defined by regulation.  The Veteran was still under no current treatment for the condition.  Therefore, none of the criteria for the higher evaluations have been met during the appeal.

The Board has also considered Note 1 of 38 C.F.R. § 4.114, Diagnostic Code 7354 which instructs adjudicators to evaluate sequelae, such as cirrhosis or malignancy of the liver.  In this case, the Veteran has not been diagnosed with cirrhosis or malignancy of the liver and in fact it has been found not to be present.  Therefore, separate ratings are not warranted. 

B.  Cervical Spine Disability

The Veteran is currently evaluated under the criteria of Diagnostic Code 5242, for degenerative arthritis of the spine, secondary to Reiter's syndrome.  This Code provides that the provisions of Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Code specific to the affected body part, Code 5003 is not applied.  38 C.F.R. § 4.71a, Code 5003. 

Under the applicable General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Code 5242, Note 2.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the cervical spine is 340 degrees. 
Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

Throughout the appellate period, the Veteran has complained of cervical spine pain, particularly with use, reporting difficulty with mobility and extended periods of activity. 

At a VA examination in September 2004, the Veteran stated that pain was at level 5/10, but worse with movement.  This affected his work as a telemarketer.  Range of motion testing revealed flexion to 50 degrees, extension to 0 degrees, lateral flexion to 45 degrees bilaterally and rotation to 60 degrees on the right and 32 degrees on the left.  The combined range of motion was 232 degrees.

At a July 2006 examination, range of motion testing revealed flexion to 25 degrees, extension to 25 degrees, lateral flexion to 20 degrees bilaterally and rotation to 40 degrees bilaterally.  The Veteran reported multiple joint pain due to Reiter's syndrome.  The Veteran stated that pain was at level 6-7/10, and he noted that he was bedbound due to his neck five to six times over the past 12 months.  The combined range of motion was 170 degrees.

An October 2015 VA examination was performed by a physician who reviewed the claims folder.  The report revealed current cervical DDD and spondylosis with myelopathy.  There were complaints of neck pain, with no reported flare-ups.  Range of motion was measured as flexion to 45 degrees, extension to 45 degrees, lateral flexion to 30 degrees bilaterally and rotation to 70 degrees bilaterally.  The combined range of motion was 290 degrees.  There was no change with repetitive movement.  Muscle strength was normal.  There was hypoactive right biceps and left brachioradialis.  Sensory was normal and there was no ankylosis.  There was no guarding or spasm.  The examiner commented that IVDS was not present.  The examiner stated that the cervical spondylosis without myelopathy was not due to cervical DDD or service.  

The Board has determined that a rating in excess of 20 percent evaluation is not warranted, as the criteria for such a rating are not met or approximated.  While the Veteran has competently and generally credibly reported that even usual daily activity can cause flare-ups of his symptomatology, and he and medical records describe a fair degree of functional impairment at such times, due to pain and weakness, his resulting limitations fall squarely within the 20 percent criteria.  There is no description of a functional equivalent of ankylosis of the cervical spine, ankylosis is specifically noted as not present, and the described movement, even on flare-ups, well exceeds 15 degrees of flexion, which is required for the next higher rating.  The Veteran's combined range of motion is between 170 and 290, which also falls within the range for the 20 percent rating. In short, the 20 percent rating currently assigned is the most appropriate rating.

While the code allows for separate ratings for neurological impairment associated with the cervical disability, the objective evidence of record does not demonstrate such impairment.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

C.  Reiter's syndrome

The Veteran's Reiter's syndrome is rated under 38 C.F.R. § 4.71a, DCs 7599-5002.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27. Here, the use of DCs 7599-5009 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected Reiter's syndrome, and that this disability has been rated by analogy to rheumatoid arthritis under DC 5002.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 5002, various ratings are based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  Moreover, the ratings for the active process are not combined with the residual ratings, and the higher evaluation is to be assigned.  38 C.F.R. §4.71a, DC 5002.

When rating rheumatoid arthritis as an active process under DC 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a maximum 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, DC 5002.  

DC 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

The Veteran appealed the April 2010 rating decision denying a rating in excess of 20 percent for Reiter's syndrome.  The Veteran was examined in February 2010 and the examiner noted no incapacitating episodes.  He had complaints of multiple joint pains for which he took Excedrin as needed.  To the extent that service connection is being granted for multiple conditions as secondary to Reiter's syndrome in this decision, this claim will not focus on the functional limitations caused by those conditions but rather on the criteria listed at DC 5002.  See 38 C.F.R. § 4.14.  

VA treatment records throughout the period of appeal generally show complaints of multiple joint pain.  

The Veteran was afforded a VA examination for Reiter's syndrome in October 2015 who comprehensively reviewed the record.  The examiner noted that the Veteran was on no medication for condition, had not lost weight due to the condition and did not have anemia due to the condition.  Although the Veteran self-reported pain in several joints, X-rays were reported as normal.  The sedimentation rate was negative which demonstrated no objective evidence of inflammatory process.  The condition was described as an arthritis inflammatory condition by definition.  The examiner noted no incapacitating episodes or constitutional manifestations.  The Veteran did not have arthritis manifested by severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  The examiner also found that the condition was not manifested by symptoms combinations productive of definite impairment of health objectively supported by examination.  Laboratory results include Erythrocyte sedimentation rate (ESR) with normal results, and Rheumatoid factor positive in October 2015 but negative in 2011.  The examiner remarked that the Reiter's was sub-clinical as evidenced by normal sedimentation rate.  There were no functional limitations.  The relevance of negative Rheumatoid factor in 2011 and then positive again in 2015 was considered unclear since there appeared to be no variation in symptomatology as reported by Veteran.

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's Reiter's syndrome is not warranted.  The evidence of record simply does not show symptom combinations productive of a definite impairment of health or incapacitating exacerbations of three or more times per year at any time during the pendency of the claim.  Although the Veteran reported that he had seen a rheumatologist in his October 2015 examination report, there are no relevant findings showing any worsening in either the treatment records or the examination reports.  There is no medical documentation of incapacitating exacerbations.  Moreover, there were no findings of constitutional or systemic manifestations from the Veteran's Reiter's disease.  In other words, besides the conditions already service-connected, and those being service-connected in this decision, there were no other health impairments observed.  Importantly, again, there were no objective findings of incapacitating exacerbations.  As such, a preponderance of the evidence is against a rating in excess of 20 percent.

Finally, consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

D.  Blepharitis

The Veteran was initially granted service connection in the April 2010 rating decision on appeal.  The date of claim is March 2002.  The Board also notes that the rating criteria for the eye were amended during the appeal period.  These amendments are only applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66543, 66544  (Nov. 10, 2008).  Because the Veteran's initial rating claim was filed well before that date, the revised rating criteria for the eye do not apply to the instant case.  

The Veteran's blepharitis is rated under 38 C.F.R. § 4.84a, DCs 6099-6000.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of DCs 6099-6000 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected blepharitis associated with Reiter's syndrome, and that this disability has been rated by analogy to uveitis under DC 6000.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).  

Diagnostic Code 6000 and specific diseases of the eye listed under Diagnostic Codes 6000-6009 are rated pursuant to the rating criteria of Diagnostic Code 6009, unhealed injuries of the eye.  According to the criteria, the disability, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008).

Here, the record does not reflect chronic disability, as there has been no impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  Service treatment records do not reflect any complaints, findings or treatment for eye irritation or infections.  Post service VA and private treatment records reflect minimal treatment for dry eye and irritations, including using eye drops for dry eyes.  

VA examination in February 2010 reflects a diagnosis of blepharitis.  Vision was correctible to 20/20 and there was no evidence of diplopia or extraocular muscle movement.  Visual field was full and without deficit.  

VA treatment records dated in 2014 and 2015 show the Veteran reported on multiple occasions he was doing well with no new visual complaints to include no flashes/diplopia/pain/discharge.  He did report photophobia in both eyes as well as stable floaters.  February 2015 VA optometry notes reflect an eye examination showing that the Veteran's vision corrects to 20/20, bilaterally.  Visual field was full.  The assessment was Reiter's Syndrome, bilateral blepharitis, bilateral refractive error and presbyopia.  Also noted was chorioretinal scar.  A history of uveitis was noted with no active inflammation.  He also complained of a red irritated left eye (not painful), some eyelid swelling, and small amount of discharge.  The right eye was essentially within normal limits, while the left eye had mild erythema and 1-2+ injection.  The assessment was probable bacterial conjunctivitis, left eye.  

Based on the evidence above, the Board finds that the schedular criteria for the assignment of a compensable rating are not met.  Specifically, the preponderance of the evidence is against a finding that the Veteran has chronic inflammation or any other current active symptoms of blepharitis which are not controlled by dry-eye eye drops.  There is no impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  Accordingly, a compensable rating is not warranted.  

Finally, consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

E.  Orchalgia

The Veteran was initially granted service connection in the April 2010 rating decision on appeal.  The date of claim is March 1, 2002.  The Veteran is currently evaluated at a noncompensable rating for his orchalgia, effective March 1, 2002 under 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2015) for epididymo-orchitis, chronic only.  

Diagnostic Code 7525 provides that the disability is to be rated under the criteria for urinary tract infection (UTI).  The rating criteria for UTI provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  A 30 percent evaluation is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Higher ratings may be assigned for poor renal function under the criteria for renal dysfunction, or for tubercular infections.  38 C.F.R. § 4.115a.  

Service treatment records show treatment for orchalgia in 1973.  On the January 2009 VA examination, the Veteran reported pain in his left testicle which recurred.  Diagnosis was left orchalgia.  

The Veteran has indicated in treatment records and written statements during the course of this appeal that his left testicle hurts.  

During October 2015 VA examination, the Veteran reported that the pain goes from his groin down to his testicles and that when he is having sex he will hit his testicle and this will make him loose his erection so "everything is connected".  Examination revealed normal penis, testes and epididymis, with no history of chronic infection to include no epididymitis, epididymo-orchitis or prostatitis.  The Veteran was not taking continuous medication for the condition, he had not had an orchiectomy and there was no related renal or voiding dysfunction.  

Based on a careful review of all of the evidence, the Board finds that a compensable rating for the Veteran's orchalgia is not warranted.

The Board finds that the evidence of record does not reflect any kind of required long-term drug therapy, hospitalizations, or intermittent intensive management for UTI.  The medical records do not reflect any treatment or complaint of UTI, nor does the Veteran claim to have required any long-term drug therapy, hospitalization, or intermittent intensive management for UTI.  Although he has reported he takes over-the-counter Excedrin in general for pain, he reported that he did not take continuous medication as part of his treatment plan for orchalgia and reported that he had no history of UTI.  The Veteran does not have voiding dysfunction attributable to orchalgia.  The rating criteria for Diagnostic Code 7525 require that this disability be rated as an UTI and thus requires long-term drug therapy, 1-2 hospitalizations per year, or intermittent intensive management for UTI in order to receive a compensable rating.  Such is not shown or approximated.

As such, the preponderance of the evidence is against a compensable evaluation for the Veteran's orchalgia.  There is no reasonable doubt which may be resolved in the Veteran's favor to warrant a higher rating.  38 U.S.C.A. § 5107(b).

Finally, consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

F.  Extraschedular Ratings

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The first Thun element is not satisfied here as to any of the claims being decided.  The Veteran's hepatitis C, Reiter's syndrome, cervical spine disability, orchalgia and blepharitis are manifested by signs and symptoms and resulting impairment discussed above and specifically contemplated by the rating schedule.  There are no identified signs and symptoms that the Veteran has due to these disabilities that are unaccounted for in the particular ratings assigned.

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as to these disabilities.  In short, there is nothing exceptional or unusual about the Veteran's hepatitis C, Reiter's syndrome, cervical spine disability, orchalgia and blepharitis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for multiple disabilities.  To the extent that the Veteran has alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, the Board notes that a claim for TDIU is being remanded for additional action as part of this appeal.
Service Connection Claims 

The Veteran urges that he has bilateral knee arthritis, the bilateral foot disorder of plantar fasciitis, CTS of the left wrist, left groin strain and tear, maxillary adenocarcinoma, lumbar DDD, impotence, RLS and TMJ that are proximately due to his service-connected Reiter's syndrome.  He also urges that his impotence and left groin strain may be related to his service-connected orchalgia.  

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the following reasons, the Board finds that the evidence is evenly balanced for and against the claims, and, as such, that service connection on a secondary basis is warranted.

First, the evidence shows that during the appeal period, the Veteran has been found to have the disabilities of bilateral knee arthritis, the bilateral foot disorder of plantar fasciitis, CTS of the left wrist, left groin strain and tear, maxillary adenocarcinoma, lumbar DDD, impotence, RLS and TMJ.  See February 2016 report from Dr. Irving; see also, generally, VA treatment records dated during the pendency of the claim, as well as the February VA 2010 examination report.  The Board observes that Dr. Irving's opinion stands in stark contrast to that of the October 2015 VA examiner who essentially found insufficient evidence as to chronic disability related to service or to Reiter's syndrome, at the VA examination.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Dr. Irving examined the Veteran, reviewed VA, private and service records, and made findings as to current disability with regard to these claims.  While the October 2015 VA examiner found insufficient evidence to make findings with regard to the claims, the Board is persuaded that the extensive record, along with the examination of the Veteran, provided Dr. Irving with an adequate basis to make his assessment as to the presence of the current conditions, based on his expertise as a medical doctor.  Thus, the Board finds that the Veteran currently has current disability as to these claims.  

Second, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral knee arthritis, the bilateral foot disorder of plantar fasciitis, CTS of the left wrist, left groin strain and tear, maxillary adenocarcinoma, lumbar DDD, impotence, RLS and TM are secondary to the service-connected Reiter's syndrome.  The decision on this matter essentially comes down to a weighing of Dr. Irving's opinion against the October 2015 VA examiner's opinion.  The Board finds that the February 2016 medical opinion from Dr. Irving, and the 2015 VA examiner's opinion are of equal probative value.  Both doctors examined the Veteran and reviewed the Veteran's VA treatment records, military and private treatment records.  Dr. Irving's opinion supports a finding that the Veteran's bilateral knee arthritis, the bilateral foot disorder of plantar fasciitis, CTS of the left wrist, left groin strain and tear, maxillary adenocarcinoma, lumbar DDD, impotence, RLS and TM are proximately due to or the result of the Veteran's Reiter's syndrome.  Dr. Irving's opinion is comprehensive and is reported in its entirety for completeness.

The patient has personally presented himself to my office along with his available medical records from military, veterans, and private treating physicians. After observing and examining him and reviewing his records, I am able to make the following statements and conclusions about his disease state and its relation to his military service.

The veteran developed Reiter's Syndrome, or Reactive Arthritis, while on active duty. He initially presented with polyarthritis involving low back, knees, ankles, hands, and right shoulder. He has subsequently been diagnosed and treated for cervical radiculopathy, carpal tunnel syndrome, plantar fasciitis, temporomandibular joint syndrome, sacroiliitis, lumbar degenerative disc disease, and chronic groin strain, All of these conditions are attributable to the enthesopathies and inflammatory reactive arthropathies characteristic of Reiter's.

In addition, he has had ophthalmic complications typical of Reiter's with uveitis, conjunctivitis, and blepharitis. He also has demonstrated typical findings of inflammation of mucosal surfaces with recurring mouth ulcers and urethritis and orchitis. Over time this led to his developing adenocarcinoma Of the oral cavity and carcinoma of the bladder. Both of these cancers are more likely than not directly related to Reiter's Syndrome. Veteran also was diagnosed and treated for paroxysmal atrial tachycardia while on active duty. His work-up revealed A-V node re-entrant tachycardia, dilated left atrium with mild diastolic heart failure, and no evidence of cardiac ischemia. 
Veteran was diagnosed with restless legs syndrome while in service, and continues to take medication to control this. He acquired erectile dysfunction which was attributed to degenerative disc disease. Veteran was diagnosed with viral hepatitis while on active duty. First referred to as non-A, non-B; it was later confirmed to be Hepatitis C as the science advanced. He continues to have chronic active Hepatitis C. 

As a consequence of his service-connected illnesses, the veteran today continues to be severely disabled. Prior to discharge he had duty restrictions because of fatigue and arthralgias. He now walks with a cane and wears orthopedic shoes, lumbar brace, and braces on wrist and knee. He has great difficulty mobilizing after periods of rest. He is unable to drink from a glass due to limited mobility of cervical spine. He cannot abduct the left thigh due to persistent groin pain, Veteran has persistent pain, redness, and chronic dryness of eyes requiring daily medications.

He has had surgical removal of his urinary bladder and has an ileal reservoir with ostomy bag. He had, a rocky post-operative course with inadvertent bowel perforation with entero-cutaneous fistulas, prolonged ileus, and peritonitis. He required prolonged parenteral feedings; and his PlC line became contaminated with fungus, which caused further complications of an abscess in chest wall and temporary blindness from intraocular fungus infection.

His maxillary cancer was also treated surgically, necessitating removal of numerous teeth.
He remains chronically fatigued with fluctuating elevations of liver enzymes. He was not deemed a candidate for Interferon therapy for the hepatitis due to his general medical condition. He is currently being evaluated by gastroenterology for newer available, and less caustic, treatment modalities.

His cardiac arrhythmia is suppressed with medications. He remains, visibly dyspneic to conversation secondary to diastolic heart failure and cardiac dilatation. He continues to require daily medication for restless legs.

In conclusion, it is my considered medical opinion that these conditions are, each and every one, related to and caused by the diagnoses first established during military duty. They have resulted in severe ongoing disabilities and morbidities.

[The Veteran] served his country with honor and merit. He has suffered, and continues to bear the consequences of, the illnesses related to his service. I support his claims for compensation.

In contrast, the October 2015 VA examiner found that there was insufficient evidence to warrant or confirm diagnoses of acute or chronic conditions alleged by the Veteran or residuals at the time of the examination, and also to confirm that any present disabilities were related to service.  

It should also be noted that the Veteran's ex-wife, who was married to him for 25 years, submitted an affidavit in July 2016 averring that she was a nurse (RN/BSN) and that the Veteran had oral lesions associated with Reiter's syndrome since 1975 and that he had TMJ in 1980 from her recollection.  

Based on this evidence, the Board finds that there is an approximate balance of positive and negative evidence regarding the issue of whether the bilateral knee arthritis, the bilateral foot disorder of plantar fasciitis, CTS of the left wrist, left groin strain and tear, maxillary adenocarcinoma, lumbar DDD, impotence, RLS and TMJ are secondary to Reiter's syndrome.  As such, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's bilateral knee arthritis, the bilateral foot disorder of plantar fasciitis, CTS of the left wrist, left groin strain and tear, maxillary adenocarcinoma, lumbar DDD, impotence, RLS and TMJ are proximately due to or the result of Reiter's syndrome.  The Board also notes that the record suggests in the alternative that the left groin strain and tear, and impotence may also be due to the service-connected orchalgia.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for bilateral knee arthritis, the bilateral foot disorder of plantar fasciitis, CTS of the left wrist, left groin strain and tear, maxillary adenocarcinoma, lumbar DDD, impotence, RLS and TMJ is warranted on a secondary basis.  38 C.F.R. § 3.310.

ORDER

An effective date earlier than March 1, 2002, for the grant of service connection of blepharitis is denied.

An effective date earlier than March 1, 2002, for the grant of service connection of orchalgia is denied.

An increased rating for hepatitis C, rated noncompensable prior to January 3, 2011, and as 10 percent disabling thereafter, is denied. 

A rating in excess of 20 percent for degenerative disc disease in the cervical spine is denied. 

A rating in excess of 20 percent for Reiter's syndrome is denied. 

An initial compensable rating for orchalgia is denied. 

An initial compensable rating for blepharitis is denied.

Service connection for bilateral knee arthritis is granted. 

Service connection for a bilateral foot disorder, plantar fasciitis, is granted. 

	(CONTINUED ON NEXT PAGE)
ORDER
(CONTINUED FROM PRIOR PAGE)

Service connection for carpal tunnel syndrome in the left wrist is granted. 

Service connection for a left groin strain and tear is granted. 

Service connection for maxillary adenocarcinoma is granted. 

Service connection for degenerative disc disease of the lumbosacral spine is granted. 

Service connection for impotence is granted. 

Service connection for restless leg syndrome is granted.

Service connection for temporal mandibular joint syndrome is granted.


REMAND

Additional development is warranted prior to appellate review as to the claim of service connection for arrhythmia and TDIU.  

Dr. Irving stated in February 2016 that the Veteran had problems with his heart in service and that the Veteran currently remains visibly dyspneic to conversation secondary to diastolic heart failure and cardiac dilatation.  The VA examiner in October 2015 found no cardiac problems had ever been present.  The Veteran's ex-wife submitted an affidavit in July 2016 averring that she was a nurse (RN/BSN) and that she had observed the Veteran to have episodes of atrial tachycardia beginning in or about June of 1976.  She also stated that she had been married to the Veteran for 25 years and she personally observed these symptoms up until the time of their divorce.  The October 2015 VA examination is inadequate to address whether in fact there has been any current heart disability characterized by cardiac arrhythmia present during the pendency of this claim, which began in June 2008.  Under the circumstances, an addendum opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Moreover, in light of the grants of service connection in this decision, the issue of TDIU should be readjudicated as these claims must be assigned a disability rating.  Prior to the grants herein, the Veteran's combined disability rating was 50 percent, with Reiter's Syndrome and cervical DDD each rated 20 percent, tinnitus rated 10 percent, hepatitis rated 10 percent from January 3, 2011 and noncompensable prior thereto, and meralgia paresthetica, blepharitis, oral lesions, orchalgia and bilateral hearing loss rated noncompensable.  The claim of TDIU should take into consideration the effects of all of his service-connected disabilities on his ability to maintain employment.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who performed the October 2015 examination, or a suitable substitute.  If that examiner determines that an additional cardiac examination is required to answer the questions posed below, such should be scheduled.  Based on review of the pertinent medical history, examination of the Veteran if necessary, and with consideration of sound medical principles and other evidence of record, the examiner is asked to provide an opinion with respect to each heart disability present during the period of this claim (which was filed in June 2008) as to whether it is at least as likely as not that the disability is related to the Veteran's service or service-connected disability. 

Review of the entire file is required; however, attention is invited to the Veteran's credible statements regarding the type of symptoms he experienced in service; the credible lay statement offered by his ex-wife (VBMS, document labeled Affidavit, receipt date 7/12/2016) ; and the February 2016 opinion by Dr. Irving regarding cardiac arrhythmia (VBMS, document labeled Medical Treatment Record-Non-Government Facility, receipt date 3/8/2016).

The examiner must explain the reasons for all opinions expressed, to include addressing the credible statements and attempted positive opinion above.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Readjudicate the claims on appeal, to include entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a) with consideration of all of his service-connected disabilities.  If the claim is not granted in full, send the Veteran a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


